Citation Nr: 0700166	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Mountain Home, Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of Emergency Room 
treatment at Johnston Memorial Hospital on September 10, 
2004.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization at 
Johnston Memorial Hospital from September 12, 2004 to 
September 15, 2004.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of outpatient services 
provided at Johnston Memorial Hospital on September 16, 2004 
and outpatient services provided at the Urology Center of 
Southwest Virginia on September 23, 2004 and September 29, 
2004.


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Mountain Home, Tennessee, 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.

In September 2006, the Board advanced the veteran's case on 
the docket.  
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2006).

The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of  
hospitalization at Johnston Memorial Hospital from September 
12, 2004 to September 15, 2004, and outpatient services 
provided at Johnston Memorial Hospital on September 16, 2004 
and outpatient services provided at the Urology Center of 
Southwest Virginia on September 23, 2004 and September 29, 
2004, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability rating 
for compensation based on individual unemployability (TDIU) 
due to service-connected disabilities including anxiety 
neurosis, bilateral trench foot and tonsillectomy.

2.  Shortly before 9 p.m. on September 10, 2004, with 
symptoms of decreasing blood pressure and hematuria, the 
veteran was admitted to the emergency room of Johnston 
Memorial Hospital in Abingdon, Virginia, where he was treated 
for less than five hours then released.

3.  The Johnston Memorial Hospital is 20 minutes from the 
veteran's home; the nearest VA medical facility is over an 
hour and a half from the veteran's home. 

4.  Given the emergent nature of the veteran's condition and 
the distance to the closest VA medical facility, a VA medical 
facility was not feasibly available to provide the emergent 
treatment in question on September 10, 2004; an attempt to 
use a VA facility beforehand was not reasonable, sound, wise, 
or practical, as the veteran's condition was of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health. 


CONCLUSION OF LAW

The criteria have been met for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of Emergency Room treatment at Johnston Memorial 
Hospital on September 10, 2004 is warranted.  38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision on the matter decided in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating this claim.  

Analysis

Under 38 U.S.C.A. § 1728(a), reimbursement for unauthorized 
medical expenses is available only where: 

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program..., and (ii) is 
medically determined to have been in need 
of care or treatment...[to enter or 
continue such course of training]; 

and (3) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.  

38 U.S.C.A. § 1728(a); See also 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone v. 
Gober, 10 Vet. App. 539, 542, citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

Initially, the Board notes that since the veteran has long 
been in receipt of a TDIU due to service-connected 
disabilities, he may qualify for reimbursement for care or 
services for any disability.  See 38 U.S.C.A. § 
1728(a)(2)(C); 38 C.F.R. § 17.120(a)(3).  The matter turns on 
whether the veteran was in need of treatment for a medical 
emergency and whether a VA facility was feasibly available to 
provide that treatment. 

While 38 U.S.C.A. § 1728 does not define "medical 
emergency", under the provisions of 38 U.S.C.A. § 1725, 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal  facility.  See 38 U.S.C.A. § 
1725(f)(1) (2006).  It is emphasized that this standard would 
be met if there was an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
treatment could result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ.   See 
38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App.  
143, 147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2006).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2006).

Briefly summarizing the pertinent facts with the above 
criteria in mind, the veteran, who resides in Chilhowie, 
Virginia, was taken to the emergency room of Johnston 
Memorial Hospital in Abingdon, Virginia after eight o'clock 
p.m., on September 10, 2004, with symptoms of decreasing 
blood pressure and persistent.  He was treated and released 
shortly after one o'clock a.m, September 11, 2004.  The 
veteran's daughter has stated that the veteran was taken to 
the hospital after his catheter began to produce a mixture of 
urine and blood, and his blood pressure dropped 
significantly.  She specifically indicated that JFG, M.D., 
told her to take the veteran to the emergency room in 
Abingdon.  She indicated that it was her sincere belief that 
taking the one and one-half hours to drive the veteran to the 
nearest VA facility would have jeopardized his life and 
health.  

In denying reimbursement of the expenses in question, the 
agency of original jurisdiction has indicated that care was 
not rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health and that the 
closest VA medical facility could have provided the treatment 
in question.  On review of the evidence of record, the Board 
does not agree.

As to the emergent nature of the veteran's condition prior to 
his being taken to Johnston Memorial in Abingdon, it is clear 
that the veteran's daughter and family were of the belief 
that the blood emitted from the veteran's urethral catheter 
and his dropping blood pressure were cause for emergency 
treatment.  The Board finds that the claim for reimbursement 
for the treatment is for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been  
hazardous to life or health.  

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement.  Rather, it need only be demonstrated that the 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  While the veteran should attempt at all 
times to use a VA hospital whenever possible (in light of the 
very high costs involved in private care and their impact on 
VA's ability to help veterans overall), here, inasmuch as the 
veteran was bleeding and losing blood pressure, the Board 
finds that this standard has been met.  The veteran's medical 
condition prior to receipt of emergency room treatment at 
Johnston Memorial Hospital on September 10, 2004, was such 
that the prudent person would reasonably expect that delay in 
seeking immediate medical attention would be hazardous.  
Further, given the apparent emergent nature of the veteran's 
condition, the Board is satisfied that the time it would take 
to drive the veteran to the nearest VA medical facility 
rendered treatment at such a facility "not feasibly 
available."  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of the emergency room treatment on 
September 10, 2004.  Given the emergent nature of the 
treatment in question and the distance to the nearest VA 
medical facility, the Board concludes that a VA medical 
facility was not feasibly available to provide the treatment 
in question.  38 C.F.R. §§ 17.52, 17.53.  As such, the Board 
concludes that all the criteria codified at 38 U.S.C.A. § 
1728(a) and 38 C.F.R. 
§ 17.120 for reimbursement of the medical expenses in 
question are met.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Johnston Memorial Hospital beginning on 
September 10, 2004, is granted.


REMAND

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment incurred as a result of hospitalization at Johnston 
Memorial Hospital from September 12, 2004 to September 15, 
2004.  He also contends that reimbursement is in order for 
the cost of outpatient treatment at Johnston Memorial 
Hospital on September 16, 2004 and outpatient services 
provided at the Urology Center of Southwest Virginia on 
September 23, 2004 and September 29, 2004.

While the evidence of record may sufficiently show that the 
veteran was in need of emergent treatment when admitted to 
Johnston Memorial Hospital on September 12, 2004, it is not 
clear from the record exactly when (or if) the veteran's 
condition stabilized to the extent where he could be 
transferred to a VA facility or whether a bed was available 
at the nearest VA facility to receive him for such treatment.  
The Board notes that a VA facility may be considered as not 
feasibly available when the urgency of the veteran's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment makes it necessary or 
economically advisable to use non-VA facilities.  38 C.F.R. 
§ 17.53.  On review of the record, the Board finds that the 
claims file lacks the information necessary to determine 
whether, or at what date, a suitable VA facility was feasibly 
available for the veteran to be transferred to after 
stabilization.  Specifically, the Board notes that the file 
contains no records from the nearest VA facility regarding 
available bed space from September 12-15, 2004.  Additional 
development is indicated.  

Additionally, the Board notes that complete medical records 
for the outpatient treatment in question, i.e., treatment 
rendered on September 16, 2004, at Johnston Memorial Hospital 
and treatment rendered on September 23, 2004 and September 
29, 2004 at Urology Center of Southwest Virginia, are not on 
file.  Thus, the Board finds that these records must be 
obtained.

The Board also observes that there are no competent medical 
opinions of record elicited by a VA Staff Physician, that 
address the following: whether the September 12-15, 2004 
hospitalization, or the September 16, 2004 treatment at 
Johnston Memorial Hospital, or the September 23, 2004 and 
September 29, 2004 treatment at the Urology Center of 
Southwest Virginia were "rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health"; whether VA or other Federal facilities "were not 
feasibly available", or whether the veteran could have been 
safely transferred to a VA or other Federal facility.  38 
U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  

Since the matter is being returned for additional 
development, the AOJ should ensure that VA has complied with 
all duties to notify and assist the veteran with these 
claims.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
AOJ should take this opportunity to ensure VA adequately 
complied with the duty to notify and assist as required under 
the VCAA.  In this regard, the Board notes that it appears 
the veteran was never sent a notification letter that 
addressed the provisions of 38 U.S.C.A. § 1725, and discussed 
the application of regulations pertinent to his claims.  

Accordingly, the case is REMANDED to the AOJ for the 
following:

1.  The AOJ should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims of entitlement 
to reimbursement for the cost of 
unauthorized private medical expenses 
incurred for hospitalization from 
September 12-15, 2004, and for outpatient 
services rendered on September 16, 2004, 
at Johnston Memorial Hospital, and on 
September 23, 2004 and September 29, 
2004, at the Urology Center of Southwest 
Virginia, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw.  The AOJ should 
ensure that all duties to notify and 
assist are met, and that the veteran is 
advised of the provisions of 38 U.S.C.A. 
§ 1725 (with an explanation as to why 
they do, or do not, apply).  He should be 
given the opportunity to respond.

2.  VA should take appropriate action 
to secure the records of treatment the 
veteran received at Johnston Memorial 
Hospital on September 16, 2004, and at 
the Urology Center of Southwest 
Virginia on September 23, 2004 and 
September 29, 2004.  Any outstanding 
records of treatment during his period 
of hospitalization from September 12-
15, 2004, should also be obtained.

3.  The AOJ should take necessary efforts 
to document whether or not a VA facility 
suitable for treating the veteran's 
condition was feasibly available at any 
point from September 12, 2004 through 
September 15, 2004.  In so doing, the AOJ 
should contact appropriate individuals at 
the VA facility in Mountain Home, 
Tennessee, to obtain any records 
(administrative records, contact reports, 
etc.) pertaining to any attempt to 
transfer the veteran to a VA facility 
from Johnston Memorial Hospital in 
September 2004.  Any records reflecting 
the availability of beds at the VA 
facility during this period should also 
be obtained.

4.  The veteran's medical expense 
files, including any evidence developed 
above must be referred to the 
appropriate VA physician for the 
production of medical opinions 
responding to the following questions:     

a)  As to the veteran's period of 
hospitalization from September 12-15, 
2004, (i) was the veteran hospitalized 
on September 12, 2004 for a medical 
emergency of such nature that a prudent 
layperson would have reasonably 
expected that delay would have been 
hazardous to life or health?  (ii) was 
a VA or other federal facility feasibly 
available (near enough, with sufficient 
bed space and appropriate treating 
capability) at that time the veteran 
needed hospitalization?  (iii) if so, 
would an attempt to use such a facility 
beforehand have been considered 
reasonable by a prudent layperson?  
(iv) did the veteran's condition 
stabilize (and if so at what time) 
between September 12-15, 2004, to the 
extent that he could be transferred to 
a VA facility?; (v) was a VA facility 
feasibly available, with sufficient bed 
space, for receipt and appropriate 
treatment of the veteran, if and when 
he became stable for transfer?

b) As to outpatient treatment the 
veteran received at Johnston Memorial 
Hospital on September 16, 2004 and at 
the Urology Center of Southwest 
Virginia on September 23, 2004 and 
September 29, 2004, for each such 
treatment, (i) was it rendered in a 
medical emergency of such nature that a 
prudent layperson would have reasonably 
expected that delay would have been 
hazardous to life or health? (ii)  was 
a VA or other federal facility was 
feasibly available (near enough, with 
appropriate treating capacity and 
capability) to afford the veteran such 
treatment?  (iii) if so, would an 
attempt to use such a facility 
beforehand have been considered 
reasonable by a prudent layperson?
 
This report must include a discussion 
of the clinical evidence on file, 
including the medical records of the 
veteran's emergency treatment for 
hematuria at Johnston Memorial 
Hospital.  The rationale for any 
opinions expressed should be set forth.

5.  The AOJ should then readjudicate the 
claims in light of the additional 
evidence obtained.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


